Citation Nr: 0028981	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-13 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for Crohn's 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  

This matter arose from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case was referred to 
the Board of Veterans' Appeals (Board) for resolution.


FINDING OF FACT

The veteran's manifestations of Crohn's disease are no more 
than moderately severe, with frequent exacerbation; the 
condition is not productive of severe manifestations such as 
numerous attacks a year and malnutrition, the health only 
fair during remissions.  


CONCLUSION OF LAW

The criteria for an increased evaluation for Crohn's disease 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 
7323 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural and Factual Background

The record shows that the veteran experienced ulcerative 
colitis while on active duty.  As a result, a January 1972 
rating decision granted service connection for that disease 
and a disability rating of 30 percent was assigned.  The 
compensation award was terminated shortly thereafter as the 
veteran elected to receive Air Force retired pay instead.  In 
October 1981, the condition was again evaluated, a 30 percent 
rating was awarded, and the condition was characterized as 
Crohn's disease.  The condition has been continuously rated 
as 30 percent disabling since that time.  In October 1998, 
the veteran filed the instant claim for a higher disability 
rating, indicating that he had undergone surgery to remove 
several feet of his small bowel and that he now had a 
colorectal fissure as a result of Crohn's disease.  He has 
been told that the fissure could rupture at any time and he 
fears that he will soon require more radical surgery.  For 
these reasons, he feels that his service-connected Crohn's 
disease has increased in severity.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The record indicates that the veteran underwent the partial 
removal of the small bowel in January 1987.  His primary 
treating physician for this condition at all relevant times 
has been Charles J. Sigmund, Jr. M.D.  Dr. Sigmund's records 
show treatment in August 1985, April 1992, from January 1995 
through March 1995, and from December 1997 through January 
1999.  These records show recurring granulomatous colitis 
that has been treated conservatively and symptomatically both 
before and since the surgery.  In a December 1997 note to 
another doctor, Dr. Sigmund indicated that he had recently 
treated the veteran for the first time in two years.  He 
explained that the veteran had recently presented at a local 
hospital emergency room (ER) for treatment of a flare of his 
Crohn's disease with severe right-sided abdominal pain.  
Findings at the ER were consistent with Crohn's disease.  It 
was noted that the veteran had been on prednisone and Imuran 
when last seen by Dr. Sigmund in 1995, but that he had not 
returned to Dr. Sigmund's office as requested at that time 
and that he had been treating essentially with only Imodium 
to control diarrhea.  When examined by Dr. Sigmund in 
December 1997, the veteran was diffusely tender in the right 
abdomen, but there was no palpable mass, muscle guarding or 
rebound.  Dr. Sigmund instructed the veteran that he needed 
to be back on immunosuppressive therapy in order to quiet the 
disease down and that he could not treat himself.  A 
Prednisone tapered dose was started, as well as Imuran.  The 
doctor instructed the veteran that he would not treat him any 
longer unless the veteran remained compliant and got his 
monthly blood cell counts.  A follow-up report later that 
month showed decreased symptoms and only complaints of low 
grade fever and some night sweats.  The diarrhea and pain 
were better.  He continued to improve in January 1998, and 
records show that the fistula had sealed over by that time.  
By February 1998, the abdominal examination was completely 
unremarkable, there was no anal pain, the fistula had healed.  
There were only two to three stools per day.  The white blood 
cell count was reportedly good.  

The veteran was hospitalized at a private hospital for a 
flare up of Crohn's disease in December 1998.  The report 
shows that he was admitted on December 27, 1998, and 
discharged December 28, 1998.  It was noted that the veteran 
had been controlling symptoms quite well with Imuran alone 
but that he had suddenly developed severe right lower 
quadrant abdominal pain and tenderness.  CT scan showed no 
abscesses but did indicate active inflammatory changes around 
the right colon and ileum consistent with active Crohn's 
disease.  Examination revealed no muscle guarding, rebound or 
mass.  Digital examination revealed somewhat strictured anal 
sphincter.  The discharge diagnosis was flare up of Crohn's 
disease involving the distal ileum and colon which appear to 
be resolving with conservative management.  He was started on 
the same routine of Prednisone tapered dose and 
immunosuppressant and symptom-controlling drugs.  

The veteran was afforded a VA examination in January 1999 for 
evaluation of Crohn's disease.  He reported that his weight 
stayed between 168 and 180 pounds.  (The Board notes that 
service medical records report the veteran's height as 67 1/2 
inches.)  On VA examination, the veteran also reported that 
he had no nausea, vomiting or no constipation, but that he 
did have three to four stools per day normally and five or 
six during flares.  He reported that he took Imodium on a 
routine basis.  There was no evidence of fistula but there 
was a fissure on the anal verge.  He reported one 
hospitalization in the past year for one week which was 
followed by a Prednisone treatment and Imuran.  He reported 
that he generally saw his doctor eight to nine times per year 
to prevent hospitalizations.  

Examination revealed no evidence of malnutrition.  The 
abdomen was mildly tender over the right lateral aspect.  
There was no organomegaly or mass noted.  Bowel sounds were 
present.  The abdomen was soft.  There was no rebound, 
rigidity or guarding.  The rectal examination showed a one 
centimeter fissure on the anal verge.  There was no evidence 
of fistula formation.  Hemoccult was negative, no masses were 
noted on examination of the rectal vault.  The diagnosis was 
colitis.  

In March 1999, the RO evaluated the veteran's claim and found 
that the veteran's Crohn's disease, rated under Diagnostic 
Code 7323, which specifies the criteria for evaluation of 
ulcerative colitis, was still 30 percent disabling.  
38 C.F.R. § 4.114, Diagnostic Code 7323.  

II. Analysis

Under the aforementioned rating schedule, ulcerative colitis 
which is moderately severe, with frequent exacerbation, is 30 
percent disabling.  Higher ratings are assigned when the 
condition is demonstrated to be more severe.  38 C.F.R. 
§ 4.114, Diagnostic Code 7323.  A veteran needs to show 
severe manifestations, with numerous attacks per year and 
malnutrition, the health only fair during remissions, to 
warrant an increased evaluation to 60 percent under this 
criteria.  A 100 percent evaluation is warranted for 
pronounced ulcerative colitis, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7323.  

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107.  The veteran was afforded an 
examination and the RO documented its attempts to obtain all 
pertinent medical records.  

There are additional laws and regulations that the VA must 
consider when evaluating a claim for an increased disability 
rating.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  .  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Upon applying the diagnostic criteria to the facts of this 
case, the Board concludes that the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 30 percent for the veteran's Crohn's disease.  The Board 
observes that the veteran's condition has been controlled 
largely with conservative treatment, and that compliance with 
immunosuppressive therapy has resulted in minimal flare-ups.  
The record does not demonstrate more than frequent 
exacerbation; there is no medical evidence of malnutrition or 
only fair health during remissions.  The examinations, 
hospital report and treatment notes show that the veteran is 
essentially in good health when he is not experiencing a 
flare of symptoms, and that there has been no documented 
period in which his health was only fair during remission.  
The Board concludes that the veteran does not manifest severe 
manifestations which would support a 60 percent evaluation 
under Diagnostic Code 7323.  

The Board has considered other related diagnostic codes to 
determine whether the condition supports a higher rating 
under any other criteria.  However, in the absence of 
definite interference with absorption and nutrition, constant 
or frequent fecal discharge, excessive leakage and fairly 
frequent involuntary bowel movements, or severe, persistent 
rectal prolapse, there is no schedular basis upon which to 
grant an increased evaluation.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7328, 7330, 7332, 7333, 7334. (1999).

Thus, after a review of the entire record, the Board 
concludes that the preponderance of the evidence is against 
the claim for an evaluation in excess of 50 percent for 
Crohn's Disease under any diagnostic code.  Although the 
Board is sympathetic to the veteran's argument that he may in 
the future require radical surgery, the disability rating is 
based on current manifestations.  He is free to file for an 
increased rating any time.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned 30 percent evaluation), necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The veteran was last hospitalized for a short 
stay in December 1998.  The Board finds that the current 
manifestations of Crohn's disease are contemplated by the 
currently assigned schedular rating.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased evaluation for Crohn's Disease is denied.  


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

